﻿My delegation is pleased to convey to the representative of the United Republic of Tanzania its congratulations on his election to the presidency of this General Assembly and to congratulate his country, recalling that Peru attended its first non- aligned conference in Darussalam. In connexion with this election we also recall President Nyerere, a distinguished statesman and a living symbol of the highest African and universal virtues.
121.  We also wish to express our thanks to Mr. Indalecio Lievano, the noted jurist from the sister Republic of Colombia, for the way in which he conducted the business of the thirty-third session of the General Assembly.
122.	We also welcome a new Latin American State, Saint Lucia, to this Organization. Its admission brings us one step nearer our ideal of universality.
123.	The presence in this Assembly of the official delegation of the people of Nicaragua, represented by the Government of the Junta of National Reconstruction, fills Latin Americans with pride. Forty years of a regime shameful to Nicaragua and the conscience of Latin America have been left behind. Thanks to the struggle of the Sandinista Front and the whole people of Nicaragua, the way to freedom has been opened and today the hard task of building a future of dignity is beginning. It is up to the international community to provide effective and decided support. The Nicaraguan people have paid a high price for their freedom: human lives were lost, the economy was shattered, and the countryside was razed. Today a new era is beginning, an era of solidarity among all our countries, which have awaited and hailed the triumph of the Nicaraguan people, and this must urgently be translated into the financial and technical assistance needed by Nicaragua, without restrictions or provisos.
124.	The fall of the Somoza dictatorship means not only victory for the Nicaraguan people but it also means that Latin America has come face to face with its destiny of freedom. While it is true that the revolution in Nicaragua was an heroic undertaking on the part of its people, it is also true that the firmness of purpose shown by several countries in the region also contributed to some extent to that victory. Some saw to it that the inter-American system took the right decision at the right time.
125.	The countries of the Andean Group can say with legitimate pride that they helped to save an ethical tradition of the region. The initiative which they took, at a particularly difficult time, was tantamount to a commitment to justice.
126.	As a non-aligned country, Peru was pleased to take part in the Sixth Conference of Heads of State or Government of Non-Aligned Countries, recently held in Havana. There, together with many other small and medium-sized countries from all regions, we reaffirmed our basic commitment to the policy of non-alignment, with its fundamental principles and common aims.
127.	Our participation in such a conference and in the non-aligned movement as a whole is seen by us as the clear political option of a country which has fought and will fight to strengthen its independence and consolidate its sovereignty and to ensure respect for other principles which our non-aligned movement recognizes as being of universal validity, many of which are also contained in this Organization's Charter. It is the option of a country which supports the completion of the process of decolonization and which is opposed to the division of the world into spheres of influence and military blocs and which is opposed to any policy of colonialism, imperialism, neo-colonialism, racism, expansionism or hegemonism,
128.	Consequently, my country feels that at Havana the substance of our common cause was reaffirmed, when it was reiterated that regardless of political, economic or social systems, which constitute the non- aligned movement's essential plurality, the countries in the movement recognize that non-alignment is an independent, world-wide and creative factor in international relations and one which has as its aim and essential focus to make international relations more democratic, to set its members apart from military blocs and to get rid of these blocs in order to bring peace and security to all States.
129 Non-alignment has made a substantial contribution to the establishment at the international level of a new law of the sea. We are therefore convinced, and would like to believe that all other parties in the Third United Nations Conference on the Law of the Sea are also, of the importance of what is at stake. We have to be aware that never before has such a large joint effort been made by so many complex interests, that must nevertheless be essentially common ones. Just as there is one sea, so must there be one body to govern and regulate its peaceful use, the exploitation of its resources and its conservation. We are therefore worried about the fact that at this stage of the debate some Powers are still suggesting unilateral action which we would regard as threatening. However, we will not even entertain the idea of failure but will invoke the highest political vision of all States so that one single coherent system may regulate the essential undertakings. My country, which has been in the vanguard of this struggle, has the authority to call for respect for the sovereignty of the coastal States and a just agreement for the administration of what we have called the common heritage of mankind.
we are once again facing the challenge to the Organization that resides in the persistence of situations in various parts of the world which to a greater or lesser extent jeopardize international peace and security and have been critical for far too long. There are also various manifestations of policies of power which seem to be possible because of the ineffectiveness of the security systems and obvious short-comings in the capacity of the United Nations to preserve the universal application of its principles.
131.	Racist minority regimes in southern Africa persist in their defiance of the imperatives of nature and history. The international community, openly or covertly challenged, must not ease up its pressure or slacken its application of sanctions which, after so many violations, seem to be the only means of forcing changes, which we should like to be peaceful.
132.	The international community has clearly established guidelines for the changes required to resolve the critical situation in the Middle East. We are aware that the process of the interrelationship of States in that very important area has invariably and tragically led to confrontation and war. The effective exercise of the rights of the Palestinian people, which we firmly support, and respect for the sovereignty of all the States of the region are central elements of one form of peaceful coexistence and co-operation which we recognize as pressing.
133.	In Cyprus, in South-East Asia, in regions of Africa and in other parts of the world conflict and war are presenting us with the daily disasters of invasion, occupation, the displacement of people as refugees, suffering and death. What peace are we talking about when these circumstances prevail?
134.	When the principles and provisions of our Charter are being violated or distorted and the will, if any, to deal with situations calling urgently for action seems not to exist, we must agree that there is real danger in our times.
135.	It is almost routine to deplore the growth of military expenditures and the continued acceleration of the arms race, which, while to some extent it may give a transitory sense of security, has created a situation which is not satisfactory to anyone but rather increases the risk for all. For our part, at this stage, again we have to say that we do not all have the same responsibilities, for not all of us subject mankind as a whole to the same threats. We should like to think that some effective steps are being taken or at least that negotiations are under way to check or at least slow down the arms race, which so often originates in and is promoted from central countries expanding outward and thus involving every part of the world in a dynamic process which our countries have not created but the effects of which we cannot fail to perceive.
136.	Latin America, while not being an area of the developing world that devotes most resources to military acquisitions, has made some responsible efforts to find common criteria to control and limit military expenditures. The Declaration of Ayacucho, tripartite meetings and meetings of Andean countries, among others, have been accepted in Peru as a far-sighted driving force. Unfortunately, progress has been limited. Despite this we believe that Latin America can also in this complex problem take the lead, advocating regional agreement which, in view of the urgency and realism of the case, should lay the basis for a joint policy.
137.	In inverse proportion to the growth of arms, the international effort for development shows signs of slowing down and indeed stagnating. After very many conferences and meetings dealing with political and technical aspects, with small or universal participation, ranging from the sectorial to the world-wide, we have time and again seen the distressing frustration of the developing countries as a constant factor. It is all the more distressing when it is clear that very seldom before has mankind as a whole longed as deeply as now for peace, stability, social justice and development. We believe that this should be a cause for thorough consideration which would make it possible to throw light on new paths and possibilities and generate a new dynamic to resolve these conflicts and contradictions, and in this last part of the second millennium of our era give all the peoples of the earth the hope that the harsh lessons of history have not been in vain.
138.	In a few days we shall have the opportunity of listening to His Holiness John Paul II. While we shall hear in it the noble and authoritative words of the representative of the Catholic world, we also must remember that with him comes the memory of one whose name he took, who gave the name of peace to the development of peoples and who showed in its dramatic starkness the paradoxical contradiction between poverty and justice.
139.	The problem of development comes up periodically and in varying degrees of intensity for consideration by States Members of the United Nations. Nevertheless, the Organization has shown itself to be incapable of dealing with the problem and finding a solution in terms that would provide a reasonable expectation of success.
140.	Over a period of many years we have been building a broad complex of ideas, items and proposals, believing that through those we could find a solution. The facts have shown that we were wrong. It seems clearer every day that the problem lies not only in the will of States to do this but in the approach taken to development and the way it is to be discussed in international bodies.
141.	The continuing failure of the economic negotiations carried out since the General Assembly in 1974 adopted the Declaration and Programme of Action on the Establishment of a New International Economic Order shows the lack of political will of the developed nations to adopt measures in the right direction, and also it seems that we as developing countries have been following a mistaken strategy in trying to bring about a fundamental change in the existing structure of international economic relations.
142.	We therefore have to give consideration to the question of devising new ways, on the one hand, of strengthening co-operation among developing countries, with a view to changing the present trend, which reinforces the dependence of the periphery on the centre, and, on the other hand, of strengthening the negotiating power of our countries vis-a-vis the developed nations. This is not the time to engage in repeated, futile complaints against the prevailing if unjust international order; rather it is the time to take decisions to change the terms of these relationships. We must offset the traditional attitude of obtaining minor concessions from the industrialized nations by our firm proposals to try to break new ground, to escape the trap of our present relationships with the industrialized countries and the characteristics of the negotiating process in which we have become involved.
143.	What is called for is a qualitative change in our policies in order to effect a radical modification of the ties of dependency that have kept our economic development and social life subordinate to the interests and policies of the industrialized nations. This change must of necessity entail a stage during which we must reject the development models of the "transnationalized States", whose styles of life and of consumption are based on a certain level of income and on distribution mechanisms that are the product of an historic process we cannot emulate.
144.	Therefore, that development strategy not only must be designed to create a new international economic order, but must be oriented, in turn, towards a search for new models appropriate to our own societies. These new models must enable us to deal with the fundamental aspirations of the population as a whole, ensuring democratic participation by all sectors of society in setting common objectives and selecting the appropriate means of achieving them. We must seek change on the basis, not of the models the large, industrialized countries offer us in an attempt to extend their systems to our nations, but of models designed to form new ties that will enable us to preserve our own true identity and to provide for our own protection as distinct and free societies in the future.
145.	It is a question of discovering whether the multiplicity of statements and regulations agreed to over the last few years contain any option suited to our own development, or whether we must repetitively imitate experiments that emerge from a history that differs from our own because the role we have had to play in the world's economic system was different.
146.	This does not mean that we need seek Utopian autarkies in our development models or a total break with the industrialized world. Today, in any case, there is an obvious interrelationship that has altered the traditional form of dependency. Instead, we must undertake our own development on the basis of an internal effort to define objectives and basically national priorities, and avoid attempts to force us into roles that would simply accentuate the inequalities and contradictions within our societies.
147.	This is important, for if present trends are not corrected, we will continue to mortgage our economic and social development projects through international finance and trade mechanisms that are controlled by the industrialized nations. The inevitable result will be that by the year 2000, the trade deficit of the developing countries will amount to more than $200 billion to the industrialized countries, whereas our own trade will have increased by 1 per cent. In other words, we shall continue to increase our debt to the industrialized Powers in order to cover the deficit we already have with them.
148. In light of this prospect, we may well be fostering development by means of machinery that will not ensure a proper distribution of real income; with an inflated gross national product that will conceal immense social inequities; with a process of industrialization either deficient or based on industries exported by the developed nations because they are not competitive enough or because they are a serious threat to the environment; with outdated technical processes or pro-cesses artificially incorporated into our system of production; with a system of popular education that is filled with short-comings and is highly wasteful; and, lastly, with an agricultural production based on exports that in turn perpetuate chronic food shortages. In short, it will be a development that is more apparent than real, and one that is in conflict with the needs of the peoples and with the social dimension of human rights.
149. For these reasons and many others which I do not feel I should dwell on now, we must question the very bases on which current international development planning is founded. It is our firm belief that, instead of meeting in august and debilitating bodies to consider the problems of development and co-operation with the same worn-out view that has prevailed in recent years, we should rather come together in a serious frame of mind, issuing at the outset a firm "No," to debate the current concept of development and its international treatment. We should attempt to ensure that through this joint exercise we shall arrive at an integral redefinition of the problem and hence a possible way of contributing to the true establishment of an economic and political order aimed at creating a balance and symmetry in international relations, based on a new perspective seeking to reconcile legitimate interests and the demands of justice. This attempt to conceptualize and articulate a new mode of conduct for the developing countries must go hand in hand with an internal effort made by those countries to regroup their forces; it must emphasize to the full the opportunities that exist for co-operation among them, thereby increasing their negotiating capacity. We must clearly set forth the true dimension of the development problem and the possibilities of its being successfully dealt with on the international level by employing a new viewpoint that will be essentially political in nature and will re-evaluate the contribution of the developing world to world peace and security at its proper weight and significance.
150. For that enormous task, as we approach a new decade, we feel that—once shorn of the myths woven round it by the European imagination—Latin America has something valuable to offer in the present international debate. The experience of Latin America, enriched by years of political vicissitudes and various attempts at integration, is a meaningful one, and should facilitate its participation in dealing with the problems of our time. It is not mere chance that our region offers such a panorama of cultural diversity, of permanent struggle to affirm its own identity, of a development marked by the imbalances deriving from the international division of labour imposed upon the world by the great Powers. Our extremely rich variety of situations and experiences contains the elements that the region must employ in setting up a new and dynamic relationship with other areas of the world.
151.	Peru is convinced that, once shorn of some of its illusions, Latin America is finding itself through a precise definition of its own interests and its own institutional machinery. The clear perception of the distinct reality that is our continent will guarantee a more creative participation with the rest of the third world in efforts to bring about a new international order embodying a structure of justice.
152.	Hence, in the light of the experience of recent years and in view of the perspectives open to the Latin American region, and particularly the stimulating presence of the Andean Group, we feel that it is necessary to have the militant participation of Latin American social democracy joined in common cause with the various areas of the third world in the international life of our time. Although third-world countries act on the assumption that democracy is the political organizing pro-cess that best suits their interests, it is clear that they should not adopt exclusively formalist and liberal concepts of this. These have recently turned into unstable appendages of the large Western Powers. Without losing its essential qualities, the democratic concept must be effectively adapted to the particular characteristics of the developing countries, and it must at the same time be given the revolutionary impetus needed to enable it to carry out militant and creative activity at the international level. Therefore Latin America must without doubt make the demands of the third world its own. At times, this attitude has led to inevitable confrontations with other States which, while equally democratic, have a level of development that places them in the industrialized world and consequently puts them in a position to defend interests which are not those of the developing world. The representative, democracies of the third world must therefore accept the challenge of opposing to those interests their own, and of giving the internal social substance of their own democratic fife the international projection that will, of necessity, involve them in differences with the industrialized democratic Powers to which they are linked by a thin umbilical cord of political concepts, common in origin but divergent in their present objectives.
153.	We feel that the Latin American democracies— those already in existence and solidly established, those emerging and being established, and those that we expect to be set up in the near future—all have to embark on a new course of shared international responsibility that is at once a challenge and a stimulus that can give Latin America and other democracies in the developing world a new and vigorous role in building the international society of the future.
154.	With the foregoing, we are trying to provide the framework for the possible organic establishment in the developing world of an alternative that will at one and the same time be in competition with others of a different ideological stamp and open to a convergence of views and co-operation. We are talking about social representative democracies of the third world, revolutionary democracies under the banner of change and participation aiming at radical transformation of sclerotic structures at the national level and at radical change in the unjust international order, which is not moral and which has, tragically, been shown to cause pain and war and not to bring progress and peace.
155.	In the last 10 years Peru has tried to bring all its efforts and concern to bear on this problem. In order to do so we have established a foreign policy that we feel is in keeping with our capabilities and furthers our claims. This policy is based on the clear idea that a country that is not a great Power but rather a small one can and rightly must boldly grapple with the problems of its time. We believe that we can only make history by taking part in it. The major legitimate and traditional foreign problems of a State must in no way distance or isolate a country at the international level from the vast and complex scheme of things which in the final analysis, for better or worse, it shares with the rest of the world.
156.	In keeping with this feeling, in due time my country took the heady risk of taking part as far as possible in endeavours to build a better world, although that might involve inevitable confrontations in some instances and blind incomprehension in others. But we persevered, and we believe that Peru's foreign policy as made positive and useful contributions both to the political strengthening of the third-world nations and to the reworking of ideological frameworks available to the under-developed countries.
157.	It is in this spirit that we have made this statement. We all have an obligation and a commitment in this world Organization. In this instance, we have sought to contribute to the debate by touching on some of the problems considered in this body.
158.	We are drawing close to the decade of the 1980s. We must not be shackled by previous decades and strategies. We must shake off labels and approaches which claim to save by their very wording. We all know that the problem is greater and more difficult than that, and that we shall not resolve it by decking it out in clothing borrowed from the international paraphernalia of the past. Let us modestly but without concessions seek a new language to express old aspirations that were not satisfied. For this arduous creative labour, Peru offers its unreserved will to work on the basis of a long tradition of effort shared in solidarity, which has enabled the former inhabitants of its territory to eliminate hunger and plunder and to create a just community structure.
